I concur in the result reached by the majority, but feel that they have gone too far in limiting the rule of evidence which has been recognized and applied by this court in a large number of cases over a long period of time. I think that the decision in State v. Hughes, 76 Mont. 421, 246 P. 959, more closely approaches the correct rule governing the introduction of evidence of other crimes similar to the one charged. Under that decision I believe that the evidence complained of here was not properly admissible. Apparently the trial court was warranted, under the decision in State v. Simanton, 100 Mont. 292,  49 P.2d 981, in admitting this evidence, under proper instruction as to its purpose. But I also believe that the pronouncement *Page 454 
in that case unduly enlarged the scope of the principle, and came close to substituting the exception for the rule excluding evidence of other independent and disconnected offenses.